UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6009



KEITH RUSSELL JUDD, For President of USA,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:06-cv-00243-MBS)


Submitted:   March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Russell Judd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Keith Russell Judd appeals the district court’s order

denying his motions for relief from the court’s previous order

denying relief on his complaint that sought damages for alleged

unjust imprisonment.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Judd v. United States, No. 3:06-cv-00243-MBS

(D.S.C. filed Nov. 14 and entered Nov. 15, 2007).   We deny Judd’s

motion to transfer his appeal to the Court of Appeals for the

Federal Circuit and his motion for reconsideration of the order

deferring action on his motion to transfer.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -